DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	Claims 1- are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are drawn in the form of a method. However, no steps constituting the method are recited. Instead, a general description of an invention drawn to an apparatus is provided.  What specific steps are involved for the method should be clearly pointed out. 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen et al US 5,084,658).
Claim 1. 
Nielsen et al discloses a method for generating a low-frequency power carrier control signal, comprising the following contents:
an alternating current power supply voltage/current (command signal) of a target control device (motor 20) is enabled to experience a specified small jump within n T periods (digital numbers representing the command signal, from 0000 to 1111 as an example).  Therefore, a jump state in each period is respectively represented by one binary code (0); the code is the same as the previous period when no jump exists in one period T, wherein n is a natural number from 2 to 5000 (Nielsen teaches 4 periods) and a time interval between two jumps is greater than or equal to T (1 in the case of Nielsen); different combinations of voltage/current of the jump states in the n T periods and different combinations of formed n binary codes of the jump states (1001 or 1101 for examples) are preset to correspond to different control instructions (different speed) in a system.     See col.4:12-40. 

Claim 5. 
Digital signals such as those disclosed by Nielsen et al are binary signals composed of zeros and ones.  Thus, each voltage jump is a positive voltage jump or a negative voltage jump; and each current jump is a positive current jump or a negative current jump.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al US 5,084,658) as applied to claim 1 above.
	Nielsen discloses all the claimed subject matter as discussed above but for 
the T is from 5ms to 20s.  However, specific values for the T is a matter of design choice and would have been obvious to one skilled in the art prior to the filing of the present application to meet specific requirements. 
Allowable Subject Matter
7.	Claims 2,3,6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, where the rejection of the base claim under 35 USC 112 is overcome.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632